FORM 6-K SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of The Securities Exchange Act of 1934 For the month of July, 2011 (Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F.) Form 20-F X Form 40-F (Indicate by check mark whether the registrant by furnishing the information contained in this form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. ) Yes NoX (If "Yes" is marked, indicate below the file number assigned to registrant in connection with Rule 12g3-2(b): 82-. ) N/A Huaneng Power International, Inc. Huaneng Building, 4 Fuxingmennei Street, Xicheng District, Beijing, 100031 PRC This Form 6-K consists of: an announcement on increase of power generation within China for the first half year of 2011 by Huaneng Power International, Inc.(the “Registrant”) , made by the Registrant on July 13, 2011. Hong Kong Exchanges and Clearing Limited and The Stock Exchange of Hong Kong Limited take no responsibility for the contents of this document, make no representation as to its accuracy or completeness and expressly disclaim any liability whatsoever for any loss howsoever arising from or in reliance upon the whole or any part of the contents of this document. POWER GENERATION WITHIN CHINA INCREASES 28.25% FOR THE FIRST HALF YEAR OF 2011 This announcement is made pursuant to Rules 13.09(1) and (2) of the Rules Governing the Listing of Securities on The Stock Exchange of Hong Kong Limited. Huaneng Power International, Inc. (the ÒCompanyÓ) announces its power generation for the first half year of 2011. According to the Company’s preliminary statistics, as of 30 June 2011, the Company’s total power generation within China on consolidated basis amounted to 152.404 billion kWh, representing an increase of 28.25% over the same period last year. Accumulated electricity sold amounted to 143.718 billion kWh, representing an increase of 28.30% over the same period last year. The increase in power generation of the Company was mainly attributable to the following reasons: 1. grasping the growth trend of the national economy in 2011 and the favourable conditions for substantial increase in the national electricity demand, the Company had expanded various marketing channels and increased power generation; and 2. Various new generating units of the Company had commenced operation since the second half year of 2010 and the completion of the acquisition of Diandong Energy Company and Zhanhua Co-generation by the Company, thereby increasing the market share. The power generation and electricity sold by each of the Company’s domestic power plants for the first half year of 2011 are listed below (in billion kWh): Domestic Power Plant Power generation for the first half of 2011 Power generation for the first half of 2010 Change Electricity sold for the first half of 2011 Electricity sold for the first half of 2010 Change Liaoning Province  Dalian -20.36% -20.69%  Dandong -15.41% -15.31%  Yingkou -18.04% -18.25%  Yingkou Co-generation -7.84% -7.60% Inner Mongolia  Huade Wind Power -2.70% -2.74% Hebei Province  Shang’an 13.97% 14.20%  Kangbao Wind Power — Gansu Province  Pingliang 62.48% 62.64% Beijing  Beijing Co-generation -2.12% -2.12% Tianjin  Yangliuqing   Co-generation 4.01% 4.59% Shanxi Province  Yushe -14.18% -14.17% Shandong Province  Dezhou 1.75% 1.60%  Jining 1.44% 1.90%  Xindian 2.01% 1.61%  Weihai 169.10% 172.03%  Rizhao Phase II 10.69% 10.26% Domestic Power Plant Power generation for the first half of 2011 Power generation for the first half of 2010 Change Electricity sold for the first half of 2011 Electricity sold for the first half of 2010 Change  Zhanhua Co-generation* -11.99% — — Henan Province  Qinbei 14.91% 14.70% Jiangsu Province  Nantong 16.79% 16.65%  Nanjing 10.30% 10.32%  Taicang -2.63% -2.16%  Huaiyin -10.02% -10.06%  Jinling   (Combined-cycle) 53.35% 53.21%  Jinling (Coal-fired) 71.43% 71.61%  Qidong Wind Power 23.68% 22.32% Shanghai  Shidongkou First 0.78% 0.68%  Shidongkou Second 31.11% 31.25%  Shanghai   Combined-cycle 34.52% 34.42%  Shidongkou Power — Chongqing  Luohuang 31.52% 32.67% Zhejiang Province  Yuhuan 26.71% 26.76% Hunan province  Yueyang 74.68% 76.48% Jiangxi Province  Jinggangshan 25.19% 25.08% Fujian Province Domestic Power Plant Power generation for the first half of 2011 Power generation for the first half of 2010 Change Electricity sold for the first half of 2011 Electricity sold for the first half of 2010 Change  Fuzhou 111.50% 111.08% Guangdong Province  Shantou Coal-fired -9.56% -9.43%  Haimen -1.03% -0.60% Yunnan Province  Diandong Energy* -15.54% — —  Yuwang Energy* -5.58% — — Total 28.25% 28.30% * The figures representing the power generation of Shandong Zhanhua Co-generation, Yunnan Diandong Energy and Yuwang Energy for the first half year of 2010 were for information only. These figures had not been included in the total figures for the Company’s power generation in the first half year of 2010. The accumulated power generation of Tuas Power Limited in Singapore for the first half year of 2011 accounted for a market share of 26.7% in Singapore, representing an increase of 2.2 percentage points as compared to 24.5% of the same period last year. By Order of the Board Huaneng Power International, Inc. Gu Biquan Company Secretary As at the date of this announcement, the directors of the Company are: Cao Peixi Shao Shiwei (Executive Director) (Independent Non-executive Director) Huang Long Wu Liansheng (Non-executive Director) (Independent Non-executive Director) Li Shiqi Li Zhensheng (Non-executive Director) (Independent Non-executive Director) Huang Jian Qi Yudong (Non-executive Director) (Independent Non-executive Director) Liu Guoyue Zhang Shouwen (Executive Director) (Independent Non-executive Director) Fan Xiaxia (Executive Director) Shan Qunying (Non-executive Director) Liu Shuyuan (Non-executive Director) Xu Zujian (Non-executive Director) Huang Mingyuan (Non-executive Director) Beijing, the PRC 13 July 2011 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the under-signed, thereunto duly authorized. HUANENG POWER INTERNATIONAL, INC. By /s/ Gu Biquan Name: Gu Biquan Title: Company Secretary Date:July 13, 2011
